Wheeler, J.
The charge given by the Court was certainly as favorable to the defendant as he could ask, and the only charge asked by him was given.
It seems from the evidence, that the house where the playing took place was one of very frequent resort; and there can be little doubt that it was a place of common resort for the purpose of gaming. Such, at least, was the conclusion the jury were warranted in drawing from the evidence ; and it is evident such must have been their conviction; else, under the charge of the Court, they could not have found the defendant guilty.
The house unquestionably was an out-house, within the meaning of the Statute. (Wheelock v. The State, Supra.) It would not come so properly under any other description of house. It certainly was not a dwelling house, or a business house, or any other description of house mentioned in the Statute. It was better described as an “out-house” than as a public place. And it has been expressly decided that a house, and even a dwelling house, may be made a public place within the provision of the Statute against gaming, by the proprietor making it a place of the common resort of persons for gaming. That the conviction was right is free from doubt; and the judgment is affirmed.
Judgment affirmed.